        STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS
WASHINGTON COUNTY, SC                                 SUPERIOR COURT

KATHRYN NARCISI
      PLAINTIFF,

VS.                                                   CA   NO. WC-2019-
                                          VVVVVVVVV




TURTLEBOY DIGITAL MARKETING, LLC
     D/B/A TURTLEBOYSPORTS.COM
      DEFENDANT

             MOTION FOR A TEMPORARY RESTRAINING ORDER
PLAINTIFF DEMANDS DEFENDANT BE RESTRAINED AND ENJOINED FROM CONTACTING,
ASSAULTING, MOLESTING, STALKING, CYBER STALKING, CYBER BULLYING, BULLYING,
HARASSING, THREATENING, ANNOYING, SLANDERING OR OTHERWISE INTERFERING WITH
PLAINTIFF AT HOME, AT WORK, THROUGH THIRD' PARTIES, ON THE STREET, OR
ELSEWHERE.   THE PLAINTIFF DEMANDS THAT ANY AND ALL POSTS, BLOGS, AND
COMMENTS FOLLOWING THE SAME BE IMMEDIATELY REMOVED FROM THE DEFENDANT’S
WEBSITE AND ALL OTHER SITES ASSOCIATED WITH THE SAME.
      AS GROUNDS THEREFORE, PLAINTIFF AVERS AND INCORPORATES ALL THE
ALLEGATIONS CONTAINED   IN HIS   VERIFIED COMPLAINT FILED CONTEMPORANEOUSLY
HEREWITH.

                                           RESPECTFULLY SUBMITTED,
                                           KATHRYN NARCISI
                                           BY HER ATTORNEY,


                                          ls/CHRISTOPHER T. MILLEA. ESQ.
                                          37 SOCKANOSSET CROSSROAD
                                          CRANSTON, RI 02920
                                          401 .453.4ooo
                                           MILLEALAW®VERIZON.NET




                    EXHIBIT C
